ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                        )
                                                   )
Perspecta Engineering Inc.                         )   ASBCA No. 61946
                                                   )
Under Contract Nos. NOOl 78-05-D-4231 et al.       )

APPEARANCES FOR THE APPELLANT:                         Nicole J. Owren-Wiest, Esq.
                                                       Elizabeth A. Buehler, Esq.
                                                       Catherine 0. Shames, Esq.
                                                        Crowell & Moring LLP
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        Arthur M. Taylor, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Samuel W. Morris, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                   ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: November 6, 2019



                                                  Administrative Judge
                                                  Chairman·
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 61946, Appeal of Perspecta Engineering Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals